CUSHMAN, District Judge.
The record in this cause shows that the judgments obtained in the commissioner’s court J. P. T. No. 20 and J. P. T. No. 21 were docketed in the district court on the 17th day of May, 1909.
Section 981, pt. 4, Carter’s Annotated Alaska Codes, provides :
“Whenever a judgment is given in a justice’s court, in favor of any one, for the sum of ten dollars or more, exclusive of costs or disbursements, the party in whose favor such judgment is given may, within one year thereafter, file a certified transcript thereof with the clerk of the district court, and thereupon such clerk shall immediately docket the same in the judgment docket of the district court.”
Section 982, Id., provides:
“From the time of docketing a judgment of (in) a district court, as provided in the last section, the same shall be a lien upon the real property of the defendant, as if it were a judgment of the district court wherein it is docketed.”
Section 260, Id., provides:
“Immediately after the entry of judgment in any action the clerk shall docket the same in the judgment docket. * * * From the date of docketing a judgment as in this chapter provided, or.the transcript thereof, such judgment shall be a lien upon all the real property of the defendant within the recording district or districts where the same is docketed, or which he may afterwards acquire therein, during the time an execution may issue thereon.”
Section 262, Id., provides:
“A conveyance of real property or any portion thereof or interest therein shall be void against the lien of a judgment unless such con*60veyance be recorded at tbe time of docketing sueb judgment or the transcript thereof, as the case may be.”
Section 135, Id., provides:
“The plaintiff, at the time of issuing the summons, or at any time afterwards, may have the property of the defendant attached as security for the satisfaction of any judgment that may be recovered.”
Section 147, Id., provides:
“If judgment be recovered by the plaintiff, and it shall appear that the property has been attached in the action and has not been sold as perishable property or discharged from the attachment as provided by law, the court shall order and adjudge the property to be sold to satisfy the plaintiff’s demands, and if execution issue thereon, the marshal shall apply the property attached by him, or the proceeds thereof, upon the execution, and if there be any such property or proceeds remaining after satisfying such execution, he shall, upon demand, deliver the same to the defendant.”
It is clear that, upon the docketing in the district court of the judgments above mentioned, they became a lien upon the real property of the defendant, afterwards sold. These judgment liens were prior and superior to the lien of the subsequent attachment sued out of the district court, although the levy of the attachment might be prior to the levy of the executions upon the judgments. The liens of the judgment being prior and paramount liens, the holder of these judgments had a right to sell, in satisfying them, the entire title in this property, which would necessarily wipe out the lien of the subsequent attachment. If a greater amount was bid and paid than was necessary to satisfy the judgments, the surplus amount would in equity stand in the place of the property sold, and the surplus money remaining, into which the property had been converted, vfould be subject to this attachment lien; this notwithstanding the fact that the remedy of an attachment is a creature of the statute. 3 Am. & Eng. Enc. of Law (2d Ed.) 228; 7 Am. & Eng. Enc. of Law (2d Ed.) 477; 25 Id. 816 et seq.; 21 Enc. of Pldg. & Prac. 221.
In 720A the plaintiff, Elizabeth Decker, seeks to recover from the defendant, E. M. Barnes, upon a promissory note dated April 1, 1906, the sum of $850, with interest at the rate of one per cent, per month from May 1, 1906, and an at*61torney’s fee of $100. The defendant by his amended answer puts in issue only the reasonableness of the attorney’s fee of $100. I find that $50 would be a .reasonable attorney’s fee in cause No. 720A. This cause having been submitted upon the pleadings to the court, judgment will be awarded plaintiff for the face of said note, interest, and the attorney’s fee indicated.
The defendant, E. M. Barnes, G. C. Israel, and all persons claiming through or under said E. M. Barnes are restrained from seeking to obtain or recover said $1,350.20 in the registry of the court, and the same will be applied upon and in satisfaction of the judgment to be rendered in 720A.